Citation Nr: 1401722	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a digestive disorder, claimed as helicobacter pylori (H. pylori) with associated ulcers. 


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 1984 and from February 1985 to August 2004. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision by which the RO, in pertinent part, denied service connection for helicobacter pylori.

In September 2010, May 2012, and May 2013, the Board remanded this matter to the Appeals Management Center (AMC) for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

1.  In June 2012 and July 2013, the Veteran was asked to report for VA examinations to properly adjudicate her claim of service connection for a digestive disorder, and in July 2013, she was asked to provide identifying information and releases needed to secure any outstanding evidence.  The Veteran failed to appear for VA examinations in June 2012 and July 2012. 

2.  More than one year has lapsed since the June 2012 request, and the Veteran has not responded.

3.  The AMC was notified by the Temple Veterans Affairs Medical Center (VAMC) in August 2012 and by the Oklahoma VAMC around September 2013 that the Veteran desired to withdraw her appeal.

4.  In an October 2013 telephone conversation with the AMC, the Veteran indicated that she wanted to withdraw any pending claims.

5.  The Veteran has abandoned her claim for service connection for a digestive disorder, claimed as helicobacter pylori (H. pylori) with associated ulcers. 


CONCLUSION OF LAW

By failing to appear for a scheduled June 2012 VA examination, as well as by failing to appear for a July 2013 VA examination and respond to subsequent VA requests for information, the Veteran failed to submit requested information needed to properly adjudicate her claim of service connection for a digestive disorder, and as such, the Veteran has abandoned her appeal.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a June 2004 letter issued prior to the decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate her claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  A subsequent February 2007 letter also informed the Veteran of how disability evaluations and effective dates are assigned.  The claim was readjudicated in the October 2013 supplemental statement of the case.  The Veteran has had the opportunity to submit additional argument and evidence.  Therefore, any content or timing error did not affect the essential fairness of the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).

As to the duty to assist, VA obtained service treatment records, post-service treatment records, and the Veteran's statements.  The Veteran has not indicated there are any additional available records that VA should seek to obtain on her behalf.  The Veteran has not requested a hearing.

Additionally, the prior remand instructions were substantially complied with to the extent possible.  Ongoing VA treatment records were obtained and associated with the Veteran's virtual electronic claims file, the Veteran was scheduled for VA examinations, and the Veteran was asked to identify any sources of private treatment pertaining to her digestive disorder.  However, the Veteran did not respond to VA's requests for information, nor did she appear for scheduled examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  Accordingly, given the Veteran's lack of cooperation, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The record shows the Veteran wishes to withdraw her appeal as to the issue of service connection for a digestive disorder.  However, despite requests by the AMC in August 2012 and September 2013 to put the withdrawal in writing, the Veteran has not done so.  Thus, as a withdrawal has not been made in writing and signed by the Veteran or a representative, or on the record during a hearing, the requirements for a withdrawal are not met here.  See 38 C.F.R. § 20.204(b) (2013); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

Nevertheless, the Board finds that the Veteran has affirmatively abandoned her claim for service connection for a digestive disorder.

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

By way of history, in August 2010, the Board remanded the claim on appeal for the specific purpose of obtaining a VA examination to determine whether the Veteran suffered from a digestive disorder that is related to service.  The Veteran presented for a VA examination in December 2010, and an addendum opinion was obtained in December 2011.  In May 2012, the Board determined that the December 2011 opinion was inadequate and remanded the claim for another VA examination.  

In a June 2012 letter, the RO informed the Veteran that she would be scheduled for an upcoming VA examination in connection with her claim.  The requested examination was scheduled for August 2012 at the VAMC Central Texas.  In an August 2012 letter to the Veteran, the RO stated that they had received notice from the VA Medical Center in Temple, Texas, indicating that the Veteran wished to withdraw her appeal and that she would not attend the scheduled examination.  The RO asked that the Veteran confirm her intent to withdraw the appeal in writing; to date, she has not responded.  As such, the RO continued to process the appeal based on the evidence of record and issued a supplement statement of the case (SSOC) in November 2012, continuing the denial of her claim. 

In May 2013, the Board again remanded this appeal for a VA examination and to provide the Veteran an opportunity to identify sources of private treatment for her digestive disorder.  The Board included in its remand to the Veteran notice that if she failed to report for the examination, her claim could be denied, with specific reference to 38 C.F.R. §§ 3.158 and 3.655 relating respectively to abandonment and failure to report for a VA examination.

In a June 2013 letter mailed in July 2013, the RO again informed the Veteran that she would be scheduled for an upcoming VA examination in connection with her claim, and further requested that she identify any sources of private treatment for her digestive disorder.  The requested examination was scheduled for July 2013.  In a September 2013 letter to the Veteran, the RO stated that they had received notice from the VA Medical Center in Oklahoma that she wished to withdraw her appeal.  The RO again requested that she submit something to that effect in writing.  To date, the Veteran has not responded.

In October 2013, the AMC contacted the Veteran by telephone and verified her address (as the one of record to which prior notices had been mailed).  At that time, the Veteran stated that she was "already 100 percent and wants to withdraw all pending claims."  When the AMC employee asked the Veteran if she was sure, "she confirmed." 

In summary, more than one year has passed since the June 2012 request that the Veteran submit for an examination necessary to adjudicate her claim.  Subsequent requests for her to appear for an examination and identify other relevant information have also gone without any response.  As noted above, in the time since June 2012, the Veteran has notified two VAMCs and the AMC that she wishes to withdraw her claim, but simply has not submitted her request in writing.  The Board also notes that during that same period, she has submitted documents and evidence relating to other VA matters, suggesting that the Veteran is capable of responding, but declines to do so.
 
The critical facts at this stage are clear.  The Veteran has expressed to VA on multiple occasions that she does not wish to continue her appeal, and she has not responded to any of VA's attempts to secure necessary evidence pertaining to her claim for service connection for a digestive disorder since June 2012.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  

The United States Court of Appeals for Veterans Claims (Court) has explained that "[i]n order for the VA to process claims, individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits."  Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has also clearly stated that where a claimant fails to furnish requested evidence within one year, VA is "required, by VA regulations, to consider the claim abandoned."  Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) (citing 38 C.F.R. § 3.158).  See also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  More recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012). 

The Board is cognizant that 38 C.F.R. § 3.655 has been found to control where a claimant, without good cause, fails to report for a VA examination scheduled in connection with an original claim, and would thus, require the Board to adjudicate the claim on the merits based on the evidence of record rather than consider the claim abandoned.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 175 (2005).  However, the Board finds that in the instant matter, 38 C.F.R. § 3.655 does not control because the Veteran has provided good cause for her failures to appear for VA examinations; namely, she has reported to VA that she is not appearing for examinations because she does not want to continue her appeal or considers her appeal withdrawn.  Section 3.655(a) instructs that "when a claimant, without good cause" (emphasis added) fails to report for an examination, then "action shall be taken" in accordance with the relevant paragraph, which, here, provides that the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  However, as the Board finds that the Veteran has provided good cause for her failure to appear; therefore, adjudication based on the evidence of record is not warranted.  

Instead, the Board construes the Veteran's refusal to appear for the June 2012 VA examination, with good cause, as a failure to furnish evidence requested in connection with an original claim.  See Jones v. West, 12 Vet.App. 98, 103 (1998) (suggesting that 38 C.F.R. § 3.158(a) might refer to both documentary evidence and VA medical examinations).  Thus, as more than one year has lapsed since the June 2012 request, and the Veteran has not otherwise responded to any VA requests in connection with the current claim, the Board concludes that the Veteran has abandoned the claim for entitlement to service connection for a digestive disorder.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  

As the claim for service connection is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for a digestive disorder is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


